DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkis et al (US 2022/0132568, hereinafter Sarkis, claiming priority date of provisional application 63/104,860), in view of Farag (US 2022/0030575, hereinafter Farag, claiming priority date of provisional application 63/056,329) and in view of Fouad et al (US 2022/0015099, hereinafter Fouad, claiming priority date of provisional applications 63/049,733, 63/089,762 and 63/127,497).

Regarding claim 1, Sarkis discloses a method for performing wireless communication by a first device, the method comprising: triggering resource selection in a first slot (resource selection trigger, Para [0086]/Fig. 6, minimum resource in the time domain is a slot, Para [0078], the trigger occurs in a slot);											determining a time interval of a selection window from the first slot based on a remaining packet delay budget (PDB), wherein the selection window includes Y candidate slots (selection window is from time1 to time2 after trigger (slot) n and based on remaining packet delay budget, Para [0088], resources in the selection window are candidates for selection, Para [0090], minimum resource is a slot, Para [0078]);										performing sensing for L slots after the first slot (on-demand channel sensing, where the sensing window occurs after resource selection trigger in the time domain, Para [0089]);	selecting at least one resource for sidelink (SL) transmission within the selection window based on the sensing for the L slots (selecting resources for side-link channel communication according to the channel sensing, Para [0050]);								transmitting, to a second device through a physical sidelink control channel (PSCCH), a first sidelink control information (SCI) for scheduling of a physical sidelink shared channel (PSSCH) and a second SCI (PSCCH carries side-link control information, Para [0069], SCI includes scheduling assignments, Para [0070], UE uses resources to transmit to another UE in side-link communication, Para [0008]); wherein the Y is a positive integer and wherein the L is a positive integer (sensing window is a number of slots, Para [0084], minimum resource in time domain is a slot, Para [0078], both sensing and selection window are in terms of slots, i.e. positive integer.  Also see Para [0177] and Fig. 6 from provisional application 63/104,860);		but does not explicitly disclose transmitting, to the second device through the PSSCH, the second SCI and data.  Farag discloses second stage SCI is multiplexed with SL data and transmitted on the PSSCH to another UE, Para [0084];								nor discloses a minimum number of slots for the sensing.  Fouad discloses the sensing duration could be mandated to be at least equal to the sensing window, Para [0129] and the UE can be required to sense a specific number of slots, Para [0131].  Also see page 8 of provisional application 63/089,762; nor does Sarkis disclose wherein, based on the L being smaller than a minimum number of slots for the sensing, the at least one resource is selected based on random selection within the selection window, or the at least one resource is selected based on the sensing for the L slots within the Y candidate slots.   Farag discloses partial sensing where the number of sensed slots are reduced during a sensing window (i.e. less than mandated/required sensing slots from Fouad), Para [0127] and a UE can determine candidate SL resources based on sensing results and randomly select the resources within the candidate resources in the selection window, Para [0232].  Also see pages 15 and 21 of provisional application 63/056,329.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Farag and Fouad in the system of Sarkis in order to reduce computation complexity and power consumption of the UE by reducing slots sensed during the sensing window and improved resource selection to reduce potential collisions.
Regarding claims 2 and 15, Sarkis discloses the method/device of claim 1/14, wherein the L slots are L slots belonging to a resource pool, located after the first slot (SL communications uses resource pools made up of slots in the time domain, Para [0078] and on-demand sensing occurs after the resource selection trigger (in first slot), therefore a number of slots (i.e. L slots) used for sensing are from the resource pool after the first slot).
Regarding claims 3 and 16, Sarkis discloses the method/device of claim 1/14, but not wherein a number of slots belonging to a resource pool between the first slot and a first of the Y candidate slots in the selection window is smaller than the minimum number of slots.  Fouad discloses the sensing duration could be mandated to be at least equal to the sensing window, Para [0129] and the UE can be required to sense a specific number of slots, Para [0131] and Farag discloses partial sensing where the number of sensed slots are reduced during a sensed window, Para [0127], therefore less slots than the minimum or required.
Regarding claims 4 and 17, Sarkis discloses the method/device of claim 1/14, wherein a first slot among the Y candidate slots is located after a first processing time and a second processing time from a last slot among the L slots (there is a first processing time 625 and second processing time 630 between the end of the sensing window and the first slot of the selection window, Fig. 6).
Regarding claims 5 and 18, Sarkis discloses the method/device of claim 4/14, wherein the first processing time is the time required for the first device to process a result of the sensing, and wherein the second processing time is a time required for the first device to select the at least one resource based on the result of the sensing (there is a processing time 625 after sensing and processing time 630 before selecting between the end of the sensing window and the first slow of the selection window, Fig. 6).
Regarding claims 10 and 19, Sarkis discloses the method/device of claim 1/14, wherein a minimum number of the Y candidate slots is configured for the first device (resource pools, with a minimum of a slot duration in the time domain, are configured for side-link communications, Para [0078], where the resource selection window would have a duration of slots).
Regarding claim 11, Sarkis discloses the method of claim 1, but not based on L being greater than or equal to the minimum number of slots for the sensing, the at least one resource is selected based on the sensing for L slots within the Y candidate slots and wherein the Y candidate slots are selected by the first device so that the L is greater than or equal to the minimum number of slots for the sensing.  Fouad discloses the sensing duration is at least equal to the sensing window, Para [0129] or it could be longer.
Regarding claim 12, Sarkis discloses the method of claim 1, but not wherein the minimum number of slots is configured for the first device.  Fouad discloses a sensing duration can be mandated for a UE, Para [0129], meaning minimum sensing duration is configured.
Regarding claim 13, Sarkis discloses the method of claim 1, wherein the minimum number of slots is configured for each resource pool for the first device through a resource pool configuration (resource pools, with a minimum of a slot duration in the time domain, are configured for side-link communications, Para [0078]).
Regarding claim 14, Sarkis discloses a first device (UE, Fig. 2) configured to perform wireless communication, the first device comprising: one or more memories storing instructions (memory, Fig. 2); one or more transceivers (antenna with TX/RX processor, Fig. 2); and one or more processors (processor, Fig. 2) connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to: trigger resource selection in a first slot (resource selection trigger, Para [0086]/Fig. 6, minimum resource in the time domain is a slot, Para [0078], the trigger occurs in a slot);								determine a time interval of a selection window from the first slot based on a remaining packet delay budget (PDB), wherein the selection window includes Y candidate slots (selection window is from time1 to time2 after trigger (slot) n and based on remaining packet delay budget, Para [0088], resources in the selection window are candidates for selection, Para [0090], minimum resource is a slot, Para [0078]);										perform sensing for L slots after the first slot (on-demand channel sensing, where the sensing window occurs after resource selection trigger in the time domain, Para [0089]);	select at least one resource for sidelink (SL) transmission within the selection window based on the sensing for the L slots (selecting resources for side-link channel communication according to the channel sensing, Para [0050]);								transmit, to a second device through a physical sidelink control channel (PSCCH), a first sidelink control information (SCI) for scheduling of a physical sidelink shared channel (PSSCH) and a second SCI (PSCCH carries side-link control information, Para [0069], SCI includes scheduling assignments, Para [0070], UE uses resources to transmit to another UE in side-link communication, Para [0008]); wherein the Y is a positive integer and wherein the L is a positive integer (sensing window is a number of slots, Para [0084], minimum resource in time domain is a slot, Para [0078], both sensing and selection window are in terms of slots, i.e. positive integer.  Also see Para [0177] and Fig. 6 from provisional application 63/104,860);		but does not explicitly disclose transmit, to the second device through the PSSCH, the second SCI and data.  Farag discloses second stage SCI is multiplexed with SL data and transmitted on the PSSCH to another UE, Para [0084]; nor wherein, based on the L being smaller than a minimum number of slots for the sensing, the at least one resource is selected based on random selection within the selection window, or the at least one resource is selected from the Y candidate slots based on the sensing for the L slots.  Fouad discloses the sensing duration could be mandated to be at least equal to the sensing window, Para [0129] and the UE can be required to sense a specific number of slots, Para [0131].  Also see page 8 of provisional application 63/089,762.  Farag discloses partial sensing where the number of sensed slots are reduced during a sensed window (i.e. less than mandated sensing slots from Fouad), Para [0127] and a UE can determine candidate SL resources based on sensing results and randomly select the resources within the candidate resources in the selection window, Para [0232].  Also see pages 15 and 21 of provisional application 63/056,329.  
Regarding claim 20, Sarkis discloses an apparatus configured to control a first user equipment (UE, Fig. 2) performing wireless communication, the apparatus comprising: one or more processors (processor, Fig. 2); and one or more memories operably connected to the one or more processors and storing instructions (memory, Fig. 2), wherein the one or more processors execute the instructions to: trigger resource selection in a first slot (resource selection trigger, Para [0086]/Fig. 6, minimum resource in the time domain is a slot, Para [0078], the trigger occurs in a slot);		determine a time interval of a selection window from the first slot based on a remaining packet delay budget (PDB), wherein the selection window includes Y candidate slots (selection window is from time1 to time2 after trigger (slot) n and based on remaining packet delay budget, Para [0088], resources in the selection window are candidates for selection, Para [0090], minimum resource is a slot, Para [0078]);										perform sensing for L slots after the first slot (on-demand channel sensing, where the sensing window occurs after resource selection trigger in the time domain, Para [0089]);			select at least one resource for sidelink (SL) transmission within the selection window based on the sensing for the L slots (selecting resources for side-link channel communication according to the channel sensing, Para [0050]);								transmit, to a second device through a physical sidelink control channel (PSCCH), a first sidelink control information (SCI) for scheduling of a physical sidelink shared channel (PSSCH) and a second SCI (PSCCH carries side-link control information, Para [0069], SCI includes scheduling assignments, Para [0070], UE uses resources to transmit to another UE in side-link communication, Para [0008]); wherein the Y is a positive integer and wherein the L is a positive integer (sensing window is a number of slots, Para [0084], minimum resource in time domain is a slot, Para [0078], both sensing and selection window are in terms of slots, i.e. positive integer.  Also see Para [0177] and Fig. 6 from provisional application 63/104,860);		but does not explicitly disclose transmit, to the second device through the PSSCH, the second SCI and data.  Farag discloses second stage SCI is multiplexed with SL data and transmitted on the PSSCH to another UE, Para [0084]; nor wherein, based on the L being smaller than a minimum number of slots for the sensing, the at least one resource is selected based on random selection within the selection window, or the at least one resource is selected from the Y candidate slots based on the sensing for the L slots.  Fouad discloses the sensing duration could be mandated to be at least equal to the sensing window, Para [0129] and the UE can be required to sense a specific number of slots, Para [0131].  Also see page 8 of provisional application 63/089,762.  Farag discloses partial sensing where the number of sensed slots are reduced during a sensed window (i.e. less than mandated sensing slots from Fouad), Para [0127] and a UE can determine candidate SL resources based on sensing results and randomly select the resources within the candidate resources in the selection window, Para [0232].  Also see pages 15 and 21 of provisional application 63/056,329.  

Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkis, in view of Farag, in view of Fouad and in view of Ryu et al (US 2022/0095229, hereinafter Ryu, claiming priority date of provisional applications 63/083,053 and 63/083,056).

Regarding claim 6, Sarkis discloses the method of claim 1, but not wherein the method further comprises, obtaining an SL discontinuous reception (DRX) configuration including information related to an active time of the second device.  Ryu discloses UE receives SL DRX configuration of the second UE including DRX cycle and active period of second UE, Para [0148] or see Fig. 6 of provisional application 63/083,056.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ryu in the system of Sarkis in view of Farag and Fouad in order to improve efficiency of communication by taking into account DRX of another device when using side-link communication.
Regarding claim 7, Sarkis discloses the method of claim 6, but not wherein the at least one resource includes at least one first resource selected within the active time and at least one second resource selected outside the active time.  Ryu discloses first UE can transmit SCI to second UE during the active period of the second UE, Para [0151], the second UE can extend the active time in response to receiving the SCI, Para [0153] and the UE can transmit subsequent data to the second UE, Para [0077], therefore the first UE can select and transmit resources outside the original inactive time of the second UE.
Regarding claim 9, Sarkis discloses the method of claim 7, wherein a minimum number of the at least one first resource or a number of the at least one second resource is configured for the first device (SL communications uses resource pools made up of slots in the time domain, Para [0078], UE is able to select and transmit resources in the selection window).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.  The Applicant makes minor amendments and argues the references do not disclose the amended limitations in the claims.  Applicant argues the references do not disclose the limitation “wherein, based on the L being smaller than a minimum number of slots for the sensing, the at least one resource is selected based on random selection within the selection window, or the at least one resource is selected based on the sensing for the L slots within the Y candidate slots”.  Applicant argues Sarkas does not disclose this limitation but argument is moot because the office action admitted to this.  					Applicant states Farag’s disclosure is just related to conventional sensing technology and a UE PHY reports candidate SL resources to UE MAC after determining candidate resources within the selection window.  The UE then randomly selects SL resources from among the candidate resources, where Applicant appears to admit Farag discloses “one resource is selected based on random selection within the selection window”.  Applicant admits on page 9 (second page of arguments), the UE: “randomly selects SL transmission resource(s) from among the candidate SL resources” and “the candidate SL resources within a resource selection window”.  Therefore a resource is selected randomly from within the selection window.  										Applicant concludes Farag’s approach is not the same, which is irrelevant then asserts Farag does not disclose the said limitation.  Applicant also asserts the provisional of Farag also fails to disclose the argued limitation.  In response, Applicant merely asserts Farag does not disclose said limitation but has no actual argument against Farag and even appears to admit that Farag discloses the random selection of a resource from within the selection window.								Applicant refers to paragraphs [0127-131] of Fouad and states one skilled in the art would recognize, according to Fouad, the sensing duration for mandated sensing may be at least equal to the signaling window (32 slots).  Applicant further states “at least equal to” term is ambiguous in Fouad.  Applicant asserts Fouad’s approach is not the same as the Applicant’s claimed feature.  Applicant states Fig. 7 and paragraphs [0130-131] are not supported by provisional 63/089,762 of Fouad.  Applicant then asserts the provisional of Fouad does not disclose the argued limitation.  Applicant then admits the mandatory slots of Fouad are a set of slots that are required to be monitored by all UEs (i.e. there is a minimum number of slots for sensing required).  									In response, Applicant argues a lack of support from provisional 63/089,762 but does not state what feature is not supported by this provisional.  The office action never cited Fig. 7, so Fig. 7 not being supported by the provisional application is irrelevant.  Examiner cited two features from Fouad: (1) the sensing duration can be mandated to be at least equal to the sensing window, Para [0129] and (2) the UE can be required to sense a specific number of slots, Para [0131].  Provisional 63/089,762 states the UEs are required to monitor subchannels in the sensing window, top of page 1, each UE is required to perform sensing for extended durations, top of page 7, there are a set of slots required to be monitored (or sensed) by all UEs (i.e. mandatory slots), page 8.  This means the UE is required to sense a minimum number of slots and this is clearly supported by the provisional application (this reads on the: “minimum number of slots for the sensing” limitation).    									Applicant argues the “at least equal to” term is ambiguous.  In response, it is not clear what the argument is but the term is not ambiguous.  “At least” means “not less than”, therefore the term “at least equal to” means not less than equal (i.e. equal or greater than).  In view of the combination, there is a required number of slots that need to be sensed in Fouad, however, partial sensing can be performed in Farag, where the number of sensed slots is reduced during the sensing window (i.e. reduced below the required/mandated sensing amount).  This reads on the limitation “L being smaller than a minimum number of slots for the sensing” and Applicant already admitted Farag can randomly select resources from within the selection window.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461